UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June27, 2015 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File No. 001-14217 ENGlobal Corporation (Exact name of registrant as specified in its charter) Nevada (State or other jurisdiction of incorporation or organization) 88-0322261 (I.R.S Employer Identification No.) 654 N. Sam Houston Parkway E., Suite 400, Houston, TX 77060-5914 (Address of principal executive offices) (Zip code) (281) 878-1000 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shortened period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” and smaller reporting company in Rule 12b-2 of the Exchange Act. (check one): Large Accelerated Filer o Accelerated Filer o Non-Accelerated Filer o (Do not check if a smaller reporting company) Smaller Reporting Company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x Indicate the number of shares outstanding of each of the issuer's classes of common stock as of the close of business on August6, 2015. $0.001 Par Value Common Stock 28,110,743 shares Table of Contents QUARTERLY REPORT ON FORM 10-Q FOR THE PERIOD ENDED JUNE 27, 2015 TABLEOF CONTENTS Page Number Part I. Financial Information 3 Item 1. Financial Statements 3 Unaudited Condensed Consolidated Statements of Operations for the Three Months and Six Months Ended June 27, 2015 and June 28, 2014 3 Unaudited Condensed Consolidated Balance Sheets at June 27, 2015 and December 27, 2014 4 Unaudited Condensed Consolidated Statements of Cash Flows for the Six Months Ended June 27, 2015 and June 28, 2014 5 Notes to Unaudited Interim Condensed Consolidated Financial Statements 6 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 10 Item 3. Quantitative and Qualitative Disclosures About Market Risk 16 Item 4. Controls and Procedures 16 Part II. Other Information 17 Item 1. Legal Proceedings 17 Item 1A. Risk Factors 17 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 18 Item 3. Defaults Upon Senior Securities 18 Item 5. Other Information 18 Item 6. Exhibits 19 Signatures 20 Table of Contents PART I – FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS ENGlobal Corporation Condensed Consolidated Statements of Operations (Unaudited) (amounts in thousands, except per share data) For the Three Months Ended For the Six Months Ended June 27, 2015 June 28, 2014 June 27, 2015 June 28, 2014 Operating revenues $ Operating costs Gross profit Selling, general and administrative expenses Operating income Other income (expense): Other income (expense), net 26 Interest expense, net ) Income from operations before income taxes Provision for federal and state income taxes 60 Net income $ Basic and diluted income per common share: $ Weighted average shares used in computing earnings per share: Basic Diluted See accompanying notes to unaudited interim condensed consolidated financial statements. 3 Table of Contents ENGlobal Corporation Condensed Consolidated Balance Sheets (Unaudited) (amounts in thousands, except share amounts) June27, December27, ASSETS Current Assets: Cash and cash equivalents $ $ Trade receivables, net of allowances of $1,150 and $1,184 Prepaid expenses and other current assets Notes receivable — Costs and estimated earnings in excess of billings on uncompleted contracts Total Current Assets Property and equipment, net Goodwill Long-term trade and notes receivable, net of current portion and allowances — Other assets Total Assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities: Accounts payable $ $ Accrued compensation and benefits Billings in excess of costs and estimated earnings on uncompleted contracts Other current liabilities Total Current Liabilities Long Term Leases Total Liabilities Commitments and Contingencies (Note 9) Stockholders' Equity: Common stock - $0.001 par value; 75,000,000 shares authorized; 28,110,743 and 27,732,030 shares outstanding and 29,091,842 and 28,713,129 shares issued at June 27, 2015 and December 27, 2014, respectively 28 28 Additional paid-in capital Accumulated deficit ) ) Treasury stock at cost - 981,099 shares at June 27, 2015 and December27, 2014 ) ) Total Stockholders' Equity Total Liabilities and Stockholders' Equity $ $ See accompanying notes to unaudited interim condensed consolidated financial statements. 4 Table of Contents ENGlobalCorporation Condensed Consolidated Statements of Cash Flows (Unaudited) (dollars in thousands) For the Six Months Ended June 27,2015 June 28, 2014 Cash Flows from Operating Activities: Net income $ $ Adjustments to reconcile net income to net cash provided byoperating activities: Depreciation and amortization Share-based compensation expense Interest income on note receivable, net of reserve — ) Non cash change in note receivable ) — Changes in current assets and liabilities: Trade accounts receivable ) Costs and estimated earnings in excess of billings on uncompleted contracts ) ) Prepaid expenses and other assets Accounts payable ) Accrued compensation and benefits ) Billings in excess of costs and estimated earnings on uncompleted contracts ) Income taxes payable ) — Other liabilities ) ) Net cash provided by (used in)operating activities ) Cash Flows from Investing Activities: Property and equipment acquired ) ) Net cash provided by (used in) investing activities ) ) Cash Flows from Financing Activities: Debt issuance costs (7
